DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021.  Claims 1-40 are pending. Claims 1-20 are cancelled by the applicant.   At this time, claims 21-40 are still rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed September 22, 2020 and January 8, 2021, under Double Patenting, with respect to claims 21-40, have been considered but are not persuasive.  In order to overcome the Double Patenting, applicant needed to file an official Terminal Disclaimer within the next amendment.
Applicant’s arguments filed September 22, 2020 and January 8, 2021 under 35 USC 103, with respect to claims 21-40, have been considered but are not persuasive and moot because the, arguments do not apply to any of the new citation being used in the current rejection.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,426,162 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the two inventions have similar subject matter, especially complying with the compliance rules associated with the mobile device.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,303,872 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the two inventions have similar subject matter, especially complying with the compliance rules associated with the mobile device.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable SRINIVASAN; SRIDHAR et al. (US 20100318701 A1), in view of Rae; Robert L. et al (US 7916845 B2), in view of Sushkov; Oleg O. et al (US 8224351 B1), and further in view of Cabell; Dennis J. (US 20060132304 A1).
	a.	Referring to claim 21:
		i.	Srinivasan teaches a method for enforcing compliance rules associated with an enterprise (see paragraph [0043] of Srinivasan), comprising:
		(1)	providing the compliance rule from a management server to a mobile computing device, wherein the compliance rule requires the mobile computing device to be within a threshold distance of a second mobile computing device in order to invoke a functionality; and instructing, by the management server, the mobile computing device to (see paragraphs [0012, 0034-0035] of Srinivasan; see also the combination of teaching between Srinivasan and Cabell for within a threshold distance);
		(2)	detect a call, by an application of the mobile computing device to an operating system of the mobile computing device, that attempts to invoke the functionality (see the combination of teaching between Srinivasan and Rae);
(see the combination of teaching between Srinivasan and Sushkov); 
(4)	determine whether the distance is within the threshold distance required by the compliance rule (see the combination of teaching between Srinivasan and Sushkov; see also the combination of teaching between Srinivasan and Cabell).
(5)	if the mobile computing device is within the threshold distance of the second mobile computing device, approve the call by the application (see paragraphs [0011-0012, 0033] of Srinivasan; see also the combination of teaching between Srinivasan and Cabell for within the threshold distance); and if the mobile computing device is outside the threshold distance of the second mobile computing device, block the call by the application (see paragraphs [0011-0012, 0033] of Srinivasan; see also the combination of teaching between Srinivasan and Cabell for outside the threshold distance).
ii.	Although Srinivasan teaches the claimed subject matter, Srinivasan does not clearly discuss limitation of step (2) above, detect a call that attempts to invoke the functionality (if indeed is not inherent); Srinivasan also does not clearly disclose limitation of step (3) above, determine a distance between the mobile computing device and the second mobile computing device; and step (4) above, determine whether the distance is within the threshold distance required by the compliance rule.  On the other hand, Rae teaches this limitation of step (2) above in column 3, lines 9-42 of Rae. Sushkov teaches this limitation of step (3) above in Figure 2, element 202; column 1, lines 30-42 of Sushkov; and column 2, lines 49-67 of Sushkov. Cabell teaches this limitation of step (4) above in paragraphs [0004, 0017-0018, 0025, 0026, 0029] of Cabell.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Srinivasan with the teaching of Rae for detecting and/or preventing the unauthorized use of call features in a Voice over Internet Protocol (VoIP) environment (see column 1, lines 30-32 of Rae); (see column 1, lines 15-16 of Sushkov); and with the teaching of Cabell to rule-based management of objects (see paragraph [0001] of Cabell).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Srinivasan with the teaching of Rae for detecting and/or preventing unauthorized call activity in a VoIP environment (see column 3, lines 10-11 of Rae); with the teaching of Sushkov to determine which mobile computing devices are close to each other by using device-to-device signal emissions, including signals that are, by physics, limited from traveling a long distance or through physical structures (see column 1, lines 33-36 of Sushkov); and with the teaching of Cabell for violation of the rule is determined by comparing the proximity the first object and the second object to a proximity threshold (see paragraph [0004] of Cabell).
b.	Referring to claim 22:
	i.	The combination of teaching between Srinivasan, Rae, and Sushkov teaches the claimed subject matter.  Srinivasan further teaches:
(1)	wherein the instructions from the management server are carried out by an agent application executing on the mobile computing device (see paragraph [0023] of Srinivasan).
c.	Referring to claim 23:
	i.	The combination of teaching between Srinivasan, Rae, and Sushkov teaches the claimed subject matter.  Srinivasan further teaches:
(1)	further comprising providing an agent application, from the management server to the mobile computing device, wherein the agent application enforces the compliance rule (see paragraphs [0002, 0012, 0034-0035] of Srinivasan).
d.	Referring to claim 24:
	i.	The combination of teaching between Srinivasan, Rae, and Sushkov teaches the claimed subject matter.  Srinivasan further teaches:
(1)	wherein the functionality comprises a request to access an email account associated with the enterprise (see paragraphs [0025, 0039] of Srinivasan).
Referring to claim 25:
	i.	The combination of teaching between Srinivasan, Rae, and Sushkov teaches the claimed subject matter.  Srinivasan further teaches:
(1)	wherein the application of the mobile computing device comprises a web browser (see paragraph [0011] of Srinivasan).
f.	Referring to claim 26:
	i.	The combination of teaching between Srinivasan, Rae, and Sushkov teaches the claimed subject matter.  Srinivasan further teaches:
(1)	wherein the compliance rule further specifies that the mobile computing device block the call to the operating system if the mobile computing device is not connected to a virtual private network (VPN) (see paragraph [0012] of Srinivasan, wherein GPS information can be used to set up a location based profile at a higher authorization level to implement security policies that constrain device operation (i.e. VPN connection) depending on the physical location of the device. Within the constraints put in place based on a security policy, a user can further customize the device based to have additional location based behavior).
g.	Referring to claim 27:
	i.	The combination of teaching between Srinivasan, Rae, and Sushkov teaches the claimed subject matter.  Srinivasan further teaches:
(1)	further comprising providing the compliance rule from the management server to the second mobile computing device (see paragraphs [0012, 0034-0035] of Srinivasan).
h.	Referring to claims 28-34:
i.	These claims consist a non-transitory, computer-readable medium comprising instructions which, when executed by a processor of a management server, causes a mobile computing device to enforce a compliance rule associated with an enterprise to implement the method of claims 21-27, thus they are rejected with the same rationale applied against claims 21-27 above.
i.	Referring to claims 35-40:

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                       February 13, 2021